FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                    BILL OF COSTS
                          Court of Appeals No. 12-14-00187-CV

                                 Trial Court No. 296-54330-2013

Kazim Oladotun Oyenuga

Vs.

Adedoyin Anne Oyenuga
DOCUMENTS FILED                           AMOUNT      FEE PAID BY
Motion fee                                   $10.00   Niles Illich
Motion fee                                   $10.00   Niles Illich
Motion fee                                   $10.00   Niles Illich
Motion fee                                   $10.00   Niles Illich
Reporter's record                           $556.00   Niles Illich and Kazim Oyenuga
Clerk's record                              $189.00   Niles Illich
Indigent                                     $25.00   Niles Illich
Supreme Court chapter 51 fee                 $50.00   Niles Illich
Filing                                      $100.00   Niles Illich
Required Texas.gov efiling fee               $20.00   Niles Illich
TOTAL:                                      $980.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 13th day of August 2015, A.D.

                                                 CATHY LUSK, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk